DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 4/1/2021 are entered for prosecution. Claims 1-2, 5, 9, 15-17, 24-28 remain pending in the application.

Applicant’s amendment to claim 1 has overcome the objection to the claim previously set forth in the Non-Final Office Action mailed 3/4/2021 (hereafter, Office Action).

Applicant’s amendments to claims have overcome each and every rejection based on 35 USC § 112 to the claims previously set forth in Office Action.

Election/Restrictions
Claims 1, 15 and 17 are allowable. The restriction requirement among Inventions I (Inventions I-a and I-b) and II, as set forth in the Office Action mailed on 11/16/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/16/2018 is partially withdrawn.  Now cancelled Claims 18-23, directed to Inventions I-b are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 17. However, claims 10-14, directed to Invention II remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lyman Smith (44342) on 7/7/2021.

The application has been amended as follows: 

1. (Currently Amended) A multi-node, multi-packet block acknowledgement (ACK) wireless communication method comprising:	 receiving, in a first super frame of a super frame structure for synchronizing communications, at a central node of a network, a first data and control packet from a first node of the network;	 receiving, in the first super frame of the super frame structure, at the[[a]] central node of the network, additional data and control packets from additional nodes of the network, wherein the first 
b) additional ACK fields with additional ACK information that acknowledges reception of said additional data and control packets from the additional nodes,
c) information and messages specific for said first node, and
d) information and messages specific for each of said additional nodes; and	 transmitting, in a second super frame of the super frame structure, by the central node, the beacon packet to each of the first node and the additional nodes
receiving, in the second super frame, at the central node, a packet from the first node that acknowledges reception of said information and messages specific for said first node and a packet from said each of said additional nodes that acknowledges reception of said information and messages specific for said each of said additional nodes;	wherein the first node and the additional nodes include all nodes sending data to the central node in the first super frame. 

2-4. (Canceled) 



6-8. (Canceled) 

9. (Previously presented) The method of claim 1 , further comprising the step of:	 communicating said beacon packet to said first node and said additional nodes by at least one of a phone, a tablet, a personal computer, and a computing device. 

10-14. (Canceled) 

15. (Currently Amended) A reduced latency network comprising:	a central hub, a first node, additional nodes, a computer server, memory, I/O port, and a processor configured to execute a super frame structure, the super frame structure to synchronize communications between the[[a]] central hub, the[[a]] first node, and the additional nodesconfigured to listen to the beacon packet transmitted from the central hub and talk to the central hub using the super frame structure;	 said first and additional nodes configured to respectively send first and additional data and control packets to the central hub at a same time or at a substantially similar time in the first super frame; andthe central hub is configured to send, in an immediately sequential super frame of the super frame structure after the first super frame,
b) additional ACK fields with additional ACK information that acknowledges reception of each of said additional data and control packets from the additional nodes,
c) information and messages specific for said first node, and
d) information and messages specific for each of said additional nodes; and	the central hub is configured to receive, in the second super frame, a packet from the first node that acknowledges reception of said information and messages specific for said first node and a packet from said each of said additional nodes that acknowledges reception of said information and messages specific for said each of said additional nodes; the first node and the additional nodes include all nodes sending data to the central hub
16. (Previously presented) The network of claim 15, further comprising:	 synchronization signals, data and information, and other signals specific for each of said first and additional nodes are communicated as part of the beacon packet to the first and additional nodes. 

17. (Previously Presented) A hierarchical low latency network, comprising:	 a super hub, a plethora of reduced low latency networks as defined in claim 15, and a plethora 
18-23. (Canceled) 

24. (Previously presented) The method of claim 9, wherein the central node is located at a computing device for a virtual reality or augmented reality application, said first node is a first sensor, and said additional nodes are additional sensors . 

25. (Previously presented) The network of claim 16, wherein the first node and the additional nodes are located at a computing device for a virtual reality or augmented reality application, said first node is a first sensor, and said additional nodes are additional sensors . 

26. (Previously presented) The network of claim 16, wherein a beacon packet is based on a super-frame communication architecture using a multi-node multi-packets block acknowledgement mechanism that achieves reduced latency communication and avoids data collision. 

27. (Previously presented) The network of claim 16, wherein an acknowledgement policy of the first and additional data and control packets is set to ACK. 

28. (Previously presented) The method of claim 1, wherein an acknowledgement policy of the first and additional data and control packets is set to ACK. 

29. (New) The network of claim 17, wherein each of the reduced low latency networks and the super hub operate at a different wireless sub-band of a wireless band or a whole band;


30. (New) The network of claim 29, wherein each sub-band includes at least one of a single wireless band, or sub-bands of multiple wireless bands.

31. (New) The network of claim 29, wherein each of the sub-bands are different from each other.

32. (New) The network of claim 29, wherein some of sub-bands are the same, and some of the sub-bands are different from each other.

33. (New) The network of claim 29, wherein each of the whole bands are different from each other.

34. (New) The network of claim 29, wherein some of whole bands are the same, and
some of the whole bands are different from each other.

Allowable Subject Matter
Claims 1, 5, 9, 15-17, 24-34 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “receiving, in a first super frame of a super frame structure for synchronizing communications, at a central node of a network, a first data and control packet from a first node of the network; receiving, in the first super frame of the super frame structure, at the central node of the network, additional data and control packets from additional nodes of the network, wherein the first node and the additional nodes are separate devices; generating, at a computing device implementing the central node, a beacon packet comprising: a) a first ACK field with a first ACK information that acknowledges reception of said first data and control packet from the first node, b) additional ACK fields with additional ACK information that acknowledges reception of said additional data and control packets from the additional nodes, c) information and messages specific for said first node, and d) information and messages specific for each of said additional nodes; and transmitting, in a second super frame of the super frame structure, by the central node, the beacon packet to each of the first node and the additional nodes; and receiving, in the second super frame, at the central node, a packet from the first node that acknowledges reception of said information and messages specific for said first node and a packet from said each of said additional nodes that acknowledges reception of said information and messages specific for said each of said additional nodes; wherein the first node and the additional nodes include all nodes sending data to the central node in the first super frame“ as recited in claims 1 and 15. Listed below are the closet arts found:

Muqattash et al. (US 20090147709 A1, hereafter Muqattash) –  discloses “receiving, in a first super frame of a super frame structure for synchronizing communications, at a central node of a network, a first data and control packet from a first node of the network; receiving, in the first super frame of the super frame structure, at the central node of the network, additional data 

Zhang et al. (US 20160198460 A1, hereafter Zhang) –  also discloses generating, at a computing device implementing the central node, a beacon packet comprising: a) a first ACK field with a first ACK information that acknowledges reception of said first data and control packet from a first node (Fig.7, received message 1 ID in Positive ACK), b) additional ACK fields with additional ACK information that acknowledges reception of said additional data and control packets from additional nodes (Fig.7, received message 2 ID in Positive ACK), c) information and messages specific for a third node (Fig.7, Time Slot 1 in Negative ACK), and d) information and messages specific for each of further additional nodes (Fig.7, Time Slot 2 in Negative ACK); and transmitting by the central node, the beacon packet to each of the first node, the third node, the additional nodes and the further additional nodes (Fig.1, S105); and receiving at the central node, a packet from a node that acknowledges reception of the beacon (Fig.1, S203). However, Zhang does not disclose the first node is the third node; the additional nodes are the further additional nodes, the transmitting of the beacon and the receiving a packet that acknowledges the reception of the beacon is in the second super frame, as required by claims 1 and 15.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473
7/7/2021